Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 12 and 18.  Specifically, the prior art does not disclose:
“determining whether the current state includes heartbeat transactions from the multiple clients using the digital ledger, wherein the heartbeat transactions are created by client devices of the multiple clients based on one or more previous states and heights of the blockchain viewed by the multiple clients, and are transmitted by the client devices to the ledger server for inclusion within the blockchain”; and
“in response to determining that the current state does include the heartbeat transactions from the multiple clients using the digital ledger, maintaining trust in the digital ledger.”
Falk (PG Pub. No. 2019/0199535 A1) discloses blockchain transactions to verify proof of authorization (see Falk, paragraph [0005]).  However, Falk does not disclose that the blockchain transactions are based on the state and the height of the blockchain.  In addition, Falk does not use the heartbeat transactions to verify the trustworthiness of the blockchain ledger.
Dependent Claims 2-11, 13-17, 19, and 20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Falk (PG Pub. No. 2019/0199535 A1), which concerns secure processing of an authorization verification request using a blockchain transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161